351 F.2d 471
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SIGNAL MANUFACTURING COMPANY, Respondent.
No. 6563.
United States Court of Appeals First Circuit.
Heard Oct. 4, 1965.Decided Oct. 14, 1965.

Warren M. Davison, Washington, D.C., Attorney, with whom Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, and Marcel Mallet-Prevost, Asst. General Counsel, were on brief, for petitioner.
Maurice Epstein, Boston, Mass., for respondent.
Before ALDRICH, Chief Judge, McENTEE, Circuit Judge, and CAFFREY, District Judge.
PER CURIAM.


1
With considerable reluctance, we affirm the NLRB's decision that the employer must continue to deal with the union through the union's steward Silvia, in spite of the fact that on the day of the company founder's death, Silvia, upon learning of the fact said, 'Good, why didn't he take (the director of manufacturing) * * * with him.'  Although we believe the Board's concession that Silvia's remark, at least so far as the founder was concerned, 'may' have been 'ill-advised, and even offensive' to be an understatement, its conclusion that it was insufficient to warrant the employer's refusal to deal must be regarded as an administrative finding within the Board's expertise.  The right of employees to be represented by officials of their own choice doubtless must outweigh any principle of persona non grata.


2
An order will be entered enforcing the order of the Board.